
	

114 HR 2561 IH: Paul A. Smithhisler Medal of Honor Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2561
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Stivers (for himself, Mrs. Beatty, Mr. Tiberi, Mr. Gibbs, Mr. Johnson of Ohio, Ms. Fudge, Ms. Kaptur, Mr. Jordan, Mr. Joyce, Mr. Chabot, Mr. Wenstrup, Mr. Latta, Mr. Ryan of Ohio, Mr. Renacci, and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor posthumously to Paul A. Smithhisler for acts
			 of valor in November 1918 during World War I.
	
	
 1.Short titleThis Act may be cited as the Paul A. Smithhisler Medal of Honor Act. 2.Authorization for posthumous award of the Medal of Honor to Paul A. Smithhisler for acts of valor during World War I (a)FindingsCongress makes the following findings:
 (1)Paul A. Smithhisler was born in Mount Vernon, Ohio, on November 2, 1889, and served in the United States Army during World War I as a sergeant in the Ohio Army National Guard’s 37th Infantry Division, nicknamed the Buckeye Division.
 (2)In late October 1918, heavily fortified German defenses repelled several Allied attempts to cross the Escaut River in Belgium before the mission was assigned to the 37th Infantry Division.
 (3)In preparation for an attack by the 37th Infantry Division across the Escaut River against the German defenses, the 112th Engineer Regiment of the Division requested volunteers to conduct a reconnaissance of the German positions.
 (4)Aware of the tremendous risk to his life presented by the entrenched German forces, including machine gun positions and artillery, Sergeant Smithhisler volunteered to conduct the reconnaissance mission.
 (5)Just before midnight on November 1, 1918, Sergeant Smithhisler swam the 100-foot wide icy cold water of the Escaut River as Private Frank Burke, another volunteer, remained prepared to assist him if necessary.
 (6)Sergeant Smithhisler successfully mapped the precise location of German machine gun and artillery positions and then swam back to the Allied-held side of the river under heavy fire, which included a barrage of poison gas shells.
 (7)Private Burke came to Sergeant Smith­his­ler’s rescue when he reached the steep river bank, placing a protective mask on Sergeant Smithhisler while exposing himself to toxins that may have contributed to his death from influenza on December 3, 1918.
 (8)Sergeant Smithhisler’s information was vital to the success of the subsequent Allied attack and the capture of the enemy’s defenses.
 (9)For his bravery, Smithhisler was awarded the Distinguished Service Cross and the French Croix de Guerre with Silver Star.
 (b)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor posthumously under section 3741 of such title to Sergeant Paul A. Smithhisler for the acts of valor during World War I described in subsection (a) for which Sergeant Smithhisler originally was awarded the Distinguished Service Cross.
 (c)Sense of congressIt is the sense of Congress that, should the President exercise the discretion provided by subsection (b) to award the Medal of Honor to Sergeant Paul A. Smithhisler, November 11, 2018, the 100th anniversary of the armistice that ended formal hostilities in western Europe during World War I, would be an appropriate occasion upon which to make the award.
			
